IN THE
                          TENTH COURT OF APPEALS



                                No. 10-11-00342-CV

                  IN RE KALINEC TOWING CO., INC. AND
                       KALINEC LEASING CO., INC.


                                Original Proceeding


                          MEMORANDUM OPINION


      Relators’ Petition for Writ of Mandamus was filed on September 6, 2011. By

letter dated November 14, 2011, the Court was informed that the parties settled the

underlying proceeding and that the relators no longer require a ruling on their petition.

      Accordingly, the petition is dismissed as moot.




                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition dismissed as moot
Opinion delivered and filed December 7, 2011
[OT06]